Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Mih Suhn Koh on Wednesday, July 27, 2022 @11:51am via an email and in a telephonic conversation @5:18pm of same day.

The application has been amended as follows: 
In the Claims
Claim 5, line 3 of the claim: 
replace “
    PNG
    media_image1.png
    178
    341
    media_image1.png
    Greyscale
”  with  
-- and    
    PNG
    media_image2.png
    175
    167
    media_image2.png
    Greyscale
-- .


Claim 10, line 3 of the claim: 
replace “
    PNG
    media_image1.png
    178
    341
    media_image1.png
    Greyscale
”  with  
-- and    
    PNG
    media_image2.png
    175
    167
    media_image2.png
    Greyscale
-- .

Claim 11, line 7 of the claim: 
delete "optionally substituted alkyl," .

Claim 11, line 8 of the claim: 
delete "optionally substituted aryl," .

Claim 12, line 1 of the claim: 
replace “wherein, R”  with  -- wherein R -- .

Claim 12, line 2 of the claim: 
delete “alkyl, ” .

Claim 12, line 2 of the claim: 
delete “aryl, ”.
Claim 13, line 3 of the claim: 
delete “optionally substituted C1-20 alkyl, ” .

Claim 13, line 4 of the claim: 
delete “optionally substituted C6-20 aryl, ”.

Claim 13, line 7 of the claim: 
delete “optionally substituted C1-15 alkyl, ”.

Claim 13, line 8 of the claim: 
delete “optionally substituted C6-15 aryl, ”.

Claim 13, lines 10-11 of the claim: 
delete “optionally substituted C1-10 alkyl, ”.

Claim 13, lines 11-12 of the claim: 
delete “optionally substituted C6-12 aryl, ”.



Claim 15, line 3 of the claim: 
replace “
    PNG
    media_image1.png
    178
    341
    media_image1.png
    Greyscale
”  with  
-- and    
    PNG
    media_image2.png
    175
    167
    media_image2.png
    Greyscale
-- .



Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to compounds of Formula I, 
    PNG
    media_image3.png
    189
    228
    media_image3.png
    Greyscale
, pharmaceutical compositions comprising a compound of the present Formula I and methods of using a compound of present Formula I.  The novel and nonobvious aspect of this invention involves the substituents which define the R variable.  The closest prior art of record is Chen et al. {Tetrahedron (2015), 71(44), 8424-8427} who disclose Compounds 12, 12c, 18a, etc. in Schemes 1 and 3 on pages 8425-8426.  However, Chen et al. fail to teach or suggest or motivate one skilled in the art toward the present claimed invention.  Therefore, the present claimed invention is allowed.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 28, 2022
Book XXV, page 136